Citation Nr: 1128967	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left kidney cancer, postoperative nephrectomy, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2006, the Veteran requested a hearing before a Decision Review Officer.  He later withdrew his hearing request in writing in November 2006.  This case was previously before the Board in April 2009 at which time the issue on appeal was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that his left kidney cancer, post nephrectomy, is due to radiation exposure from repairing B52 and B36 bombers.  He explained that he had to wear radiation badges while performing these duties and that his badges were checked monthly for radiation levels.  He went on to assert that his radiation meter badges showed high readings of radiation and he was sent to sick call and to the Base Hospital a few times as an outpatient.  The Veteran's service treatment records are unavailable and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways:  (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred during or aggravated by service.

In the instant case, the Veteran's claimed kidney cancer (status post nephrectomy), is a radiogenic disease.  Therefore, in light of his claims of exposure to ionizing radiation in service, he is entitled to the special development procedures provided in 38 C.F.R. § 3.311.  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  After such development, if it is determined that the Veteran was exposed to ionizing radiation and as he subsequently developed left kidney cancer after service, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health.

In April 2009, the Board remanded this case to obtain all available records concerning the Veteran's alleged exposure to radiation.  In June 2009, the RO made a PIES request asking for verification of exposure to radiation, to include furnishing morning reports and sick call logs from Loring Air Force Base.  A response dated later the same month reflects that the record needed to respond to the RO's request was fire related and the information requested could not be reconstructed.  Later, in September 2010, the RO received two morning reports, but these records were noted as not mentioning anything about radiation exposure.  It was also noted at this time that all "s/r" for the Air Force were discontinued in 1951.  As noted above, the Veteran served from August 1955 to July 1958.  

Although, as the RO pointed out in a November 2010 Memorandum, all procedures to obtain records showing radiation exposure of the Veteran were correctly followed and the organizations that were contacted were unable to identify records for the Veteran showing exposure to radiation, the provisions of 38 C.F.R. § 3.311 still require that all such records be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Accordingly, on remand, VA must forward the Veteran's claims file to the Under Secretary for Health for preparation of a probable dose estimate to comply with 38 C.F.R. § 3.311(a)(2)(iii).  All pertinent records, to include the Veteran's assertions regarding exposure to ionizing radiation, as well as the Memorandum from the Chief, Radiation Protection Division and USAF Radioisotope Committee Secretariat Air Force Medical Support Agency Office of the Surgeon General, that was received in July 2005, are to be forwarded to the Under Secretary of Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  After that, if it is determined that the appellant was exposed to ionizing radiation, the claims file should be referred to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's probable dose exposure to ionizing radiation in service. See 38 C.F.R. § 3.311(a)(2)(iii) (2010).

2.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review that dose estimate and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) (2010) and complete such development.  Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c) (2010).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim of entitlement to service connection for left kidney cancer, postoperative nephrectomy, claimed as due to exposure to ionizing radiation, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the appellant and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

